              Case 5:19-cr-00303-LHK Document 16 Filed 07/11/19 Page 1 of 5


                      CR 19 00303                                                   LHK
               UNITED STATES DISTRICT COURT

                  NORTHERN DISTRICT OF CALIFORNIA

                                      SANJOSE DIVISION
                      THE UNITED STATES OF AMERICA



                                      Alexander Taylor                                   ,//// ^^
                                                                                               'I- r



                                             INDICTMENT

Count One:   18 U.S.C. § 912 - False Impersonation Of Federal Officer

Count Two:   18 U.S.C. § 506(a)(3) - Possession of a Counterfeit Seal of an Agency of the United States


A true bill

                                                                 /              ^ Foreperson



                                Filed in open court this                  U        day of
                                A.D. 201±_

                                                                         United States Magistrate Judge



       Bail. $ KJo process
Case 5:19-cr-00303-LHK Document 16 Filed 07/11/19 Page 2 of 5
Case 5:19-cr-00303-LHK Document 16 Filed 07/11/19 Page 3 of 5
Case 5:19-cr-00303-LHK Document 16 Filed 07/11/19 Page 4 of 5
Case 5:19-cr-00303-LHK Document 16 Filed 07/11/19 Page 5 of 5
